internal_revenue_service number release date index number ---------------------------- -------------------------------- ------------------------------------------------ -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-129239-05 date date ------------------------------------------- -------------------------------- llc1 ein ---------------- llc2 ein ------------------ llc3 ein------------------- llc4 ---------------------- -------------------------------------- ein ---------------- corpa corpb corpc corpd a b d1 state ------------------ ---------------------------------------------------- -------------------------------------------------------------- -------------------------------------------- ----------------- -------------- ------------------- ------------ plr-129239-05 dear -------------- this letter responds to your letter dated date and subsequent correspondence submitted on behalf of llc1 llc2 llc3 and llc4 requesting rulings regarding the classification of llc1 llc2 llc3 and llc4 the federal tax consequences of a state law merger of corpa corpb and corpc into llc3 and the federal tax consequences of a state law merger of corpd into llc4 on d1 llc1 a state limited_liability_company equally owned by a and b acquired all the stock of corpa corpb corpc and corpd prior to the acquisition of corpa corpb corpc and corpd a and b each contributed cash to llc2 a state limited_liability_company in exchange for interests in llc2 llc1 and llc2 each contributed cash to llc3 a state limited_liability_company and to llc4 a state limited_liability_company in exchange for membership interests in llc3 and llc4 following the acquisition by llc1 of corpa corpb and corpc pursuant to state law corpa corpb and corpc each merged into llc3 with llc3 surviving llc1 received an interest in llc3 for the shares of stock it owned in each of corpa corpb and corpc following the acquisition by llc1 of corpd pursuant to state law corpd merged into llc4 with llc4 surviving llc1 received an interest in llc4 for the shares of stock it owned in corpd llc1 llc2 llc3 and llc4 have not made and do not intend to make any elections to be taxed as associations under sec_301_7701-3 of the procedure and administration regulations sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership sec_301_7701-3 provides that unless a domestic eligible_entity elects otherwise it is a partnership if it has two or more members sec_721 of the internal_revenue_code provides that no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_721 provides that sec_721 shall not apply to gain realized on a transfer of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated plr-129239-05 sec_722 provides that the basis of an interest in a partnership acquired by a contribution of property including money to the partnership shall be the amount of such money and the adjusted_basis of such property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner at such time sec_723 provides that the basis_of_property contributed to a partnership by a partner shall be the adjusted_basis of such property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner at such time sec_708 provides that for the purposes of subchapter_k an existing partnership shall be considered as continuing if it is not terminated sec_708 provides that an existing partnership shall be terminated if within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_761 provides that for purposes of sec_708 any distribution of an interest in a partnership not otherwise treated as an exchange shall be treated as an exchange sec_1_708-1 of the income_tax regulations provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 provides that the sale_or_exchange of the same partnership_interest more than once in a 12-month_period is counted only once based solely on the information submitted we conclude that each of llc1 llc2 llc3 and llc4 is a domestic eligible_entity classified as a partnership unless it elects otherwise under sec_301_7701-3 furthermore we conclude that for federal_income_tax purposes the mergers of corpa corpb and corpc into llc3 will be treated as i a transfer by corpa corpb and corpc of all their respective assets to llc3 in exchange for interests in llc3 and the assumption by llc3 of the liabilities of corpa corpb and corpc followed by ii the distributions of the interests of llc3 to llc1 in complete_liquidation of llc1’s stock interests in corpa corpb and corpc within the meaning of sec_331 see revrul_69_6 c b provided that llc3 is not an investment_company under sec_721 no gain_or_loss will result to corpa corpb corpc or llc3 upon the contribution of assets to llc3 by each of corpa corpb and corpc llc3 plr-129239-05 will take a carryover_basis in the assets under sec_723 pursuant to sec_722 each of corpa’s corpb’s and corpc’s basis in the membership interests received pursuant to the merger shall equal the adjusted_basis of their respective assets at the time of the contribution additionally we rule that gain_or_loss will be recognized by each of corpa corpb and corpc on their distribution of the interests in llc3 to llc1 in complete_liquidation sec_336 we conclude that the units of llc3 distributed by each of corpa corpb and corpc to llc1 in complete_liquidation of corpa corpb and corpc will be treated as received in full payment in exchange for llc1’s stock in corpa corpb and corpc respectively sec_331 corpa corpb and corpc’s distribution of their interests in llc3 will be treated as a transfer that will cause a technical_termination of llc3 under sec_708 however corpa corpb and corpc and llc3 will not recognize gain_or_loss under sec_721 as a result of the deemed termination under sec_1 b iv under sec_1_708-1 the sale_or_exchange of the same partnership_interest more than once in a 12-month_period is counted only once additionally we conclude that for federal_income_tax purposes the merger of corpd into llc4 will be treated as i a transfer by corpd of all its assets to llc4 for units of llc4 and the assumption by llc4 of the liabilities of corpd followed by ii the distribution of the interests in llc4 to llc1 in complete_liquidation of llc1’s stock interest in corpd within the meaning of sec_331 see revrul_69_6 c b provided that llc4 is not an investment_company under sec_721 no gain_or_loss will result to corpd or llc4 upon the contribution of assets to llc4 by corpd llc4 will take a carryover_basis in the assets under sec_723 pursuant to sec_722 corpd’s basis in the membership interests received pursuant to the merger shall equal the adjusted_basis of its respective assets at the time of the contribution gain_or_loss will be recognized by corpd on its distribution of the interests of llc4 to llc1 in complete_liquidation sec_336 the interests in llc4 distributed by corpd to llc1 in complete_liquidation of corpd will be treated as received in full payment in exchange for llc1’s stock in corpd sec_331 corpd’s distribution of its interest in llc4 will be treated as a transfer that will cause a technical_termination of llc4 under sec_708 however corpd and llc4 will not recognize gain_or_loss under sec_721 as a result of the deemed termination under sec_1_708-1 under sec_1_708-1 the sale_or_exchange of the same partnership_interest more than once in a 12-month_period is counted only once federal tax consequences of the facts described above under any other provision of the code provides that it may not be used or cited as precedent except as specifically set forth above no opinion is expressed concerning the this ruling is directed only to the taxpayer requesting it sec_6110 pursuant to a power_of_attorney on file with this office a copy of this letter is sincerely j thomas hines chief branch associate chief_counsel passthroughs special industries plr-129239-05 being sent to llc1 enclosures cc
